DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ submission filed on 5/13/2021 has been entered. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 20120118565) in view of Willberg et al. (US 20060113077) as evidenced by Tomlinson (US 20150166873).
Regarding claims 1 and 12: Trautman discloses a process for producing fluids from a subterranean hydrocarbon-bearing formation comprising injecting mobilizing fluid, including a solvent into the hydrocarbon-bearing formation through an injection well and into the hydrocarbon-bearing formation, and producing produced fluids from the  hydrocarbon-bearing formation to a surface through a production well (abstr.; 
Willberg discloses a process for the workover of a well utilized in producing fluids from a subterranean hydrocarbon formation ([0013], [0014], [0028], [0096]). Willberg discloses temporarily blocking a formation to allow other well operations and injecting lost circulation materials for the temporary blockage ([0013], [0014], [0028], [0096]). Willberg implicitly discloses opening the one of the injection well and the production well to perform work on the one of the injection well and the production well and closing the one of the injection well and the production well ([0013]-[0015] - Willberg teaches temporary blockage to allow other well operations, this would implicitly involve opening the well for the desired other operation and then subsequently closing the well after the other operation is complete). Willberg discloses that after degradation of the loss circulation material production can continue ([0013]-[0015], [0085]; claim 1). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added the Willberg operational steps to the Trautman production operations. As Trautman specifically discloses the use of injecting a mobilizing fluid having a solvent to produce a formation and as Willberg discloses a method of temporarily blocking production to perform a desired well operation, it would 
Trautman, as modified by Willberg, would implicitly disclose discontinuing Trautman’s injection of the mobilizing fluid when it is desired to temporarily shut down the well, and after degradation of the loss circulation material, commencing injecting the mobilizing fluid and producing the produced fluids (the examiner finds that as Trautman discloses injecting the mobilizing fluid, it would have been obvious to continue injecting the mobilizing fluid after the well is reopen at the completion of Willberg’s method). 
Trautman, as modified by Willberg, does not explicitly disclose inhibiting gas flow and thus does not explicitly disclose that inhibiting gas flow to the surface from one of the injection well or the production well is by injecting a loss circulation material that inhibits solvent-vapor flow from exiting the formation through the well such that a fluid column comprising a well kill fluid, the loss circulation material, or a combination thereof is maintained within the one of the injection well or the production well. However, Willberg discloses a temporarily blocking a formation that prevents flow into or out of the formation during other well operations ([0013], [0014]).Tomlinson teaches that temporarily blocking a formation includes blocking all oil and gas [[0013]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to understand that the temporary plugging operation 
Regarding claims 2 and 13: Trautman, as modified by Willberg, discloses that the solvent is a diluent (Trautman - abstr.; [0015], [0082]). 
Regarding claims 3 and 14: Trautman, as modified by Willberg, discloses that the solvent comprises one of methane, ethane, propane, butane, pentane, hexane, heptane, octane, and any combination thereof (Trautman - [0104]). 
Regarding claims 5 and 15: Trautman, as modified by Willberg, discloses injecting further loss circulation material after a period of time (Willberg - [0014]). 
Regarding claim 6: Trautman, as modified by Willberg, discloses that the period of time is determined based on one or both of a temperature in the one of the injection 
Regarding claims 8 and 17: Trautman, as modified by Willberg, discloses that the loss circulation material comprises a polymeric material that expands in the one of the injection well and the production well (Willberg - [0029], [0060] - the use of absorbents discloses the expansion limitation). 
Regarding claims 9 and 18: Trautman, as modified by Willberg, discloses that the loss circulation material comprises a material that degrades at a rate dependent on temperature (Willberg - [0029]). 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 20120118565) and Willberg et al. (US 20060113077) as evidenced by Tomlinson (US 20150166873), as applied to claims 1 and 12 above, and further in view of Yang et al. (US 20180112126).
Trautman, Willberg, and Tomlinson disclose the invention substantially as claimed and as discussed above.
Regarding claims 7 and 16: Trautman, as modified by Willberg, does not explicitly disclose that a volume of the loss circulation material that is injected is determined based on a temperature in the one of the injection well and the production well. Yang discloses that that a volume of the loss circulation material that is injected is determined based on a temperature in the one of the injection well and the production well ([0040]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to understand that a volume of the loss circulation material is dependent on a temperature in the well. As . 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 20120118565) and Willberg et al. (US 20060113077) as evidenced by Tomlinson (US 20150166873), as applied to claims 1 and 12 above, and further in view of Lim et al. (US 20030015321).
Trautman, Willberg, and Tomlinson disclose the invention substantially as claimed and as discussed above.
Regarding claims 10 and 19: Trautman, as modified by Willberg, does not explicitly disclose that a pressure in the one of the injection well and the production well is in a range of about 2500 kPa to about 3200 kPa. Lim discloses that a possible pressure in the one of the injection well and the production well is in a range of about 2500 kPa to about 3200 kPa ([0047]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to understand that a pressure in the one of the injection well and the production well is can be in a range of about 2500 kPa to about 3200 kPa as taught by Lim. As Trautman, Willberg, and Lim disclose various downhole scenarios, it would have been within routine skill to understand the possibility of setting or having a pressure in a range of about 2500 kPa to about 3200 kPa in an injection well or production well. Such an understanding and operation would have been predictable with a reasonable In re Aller, J 05 USPQ 233.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 20120118565) and Willberg et al. (US 20060113077) as evidenced by Tomlinson (US 20150166873), as applied to claims 1 and 12 above, and further in view of Stancliffe et al. (US 20160069171).
Trautman, Willberg, and Tomlinson disclose the invention substantially as claimed and as discussed above.
Regarding claims 11 and 20: Trautman, as modified by Willberg, does not explicitly disclose that a temperature in the one of the injection well and the production well is in a range of about 180°C to about 250°C. Stancliffe discloses that a temperature in the one of the injection well and the production well is in a range of about 180°C to about 250°C ([0005]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to understand that a temperature in the one of the injection well and the production well is in a range of about 180°C to about 250°C as taught by Stancliffe. As Trautman, Willberg, and Stancliffe disclose various downhole scenarios, it would have been within routine skill to understand the possibility of setting or having a temperature in a range of about 180°C to about 250°C in an injection well or production well. Such an understanding and operation would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that where the general conditions of a In re Aller, J 05 USPQ 233.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments filed 5/13/2021 have been fully considered and they are at least partially persuasive. The objections/rejections which have been withdrawn are not repeated herein.
Applicants’ arguments with respect to claims 1-20 have been considered but are moot because they do not apply the combination of references applied in the current rejection 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Takahashi (US 20160298017) discloses temporarily plugging wells (the examiner finds that this plugging includes and gas or vapor) with LCM.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
5/27/2021